DETAILED ACTION

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 20 and 21 of instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over independent claims 1 and 12 of U.S. Patent Application No.  (14/462403).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 12 of U.S. Patent Application No.  (14/462403) contains every element of claim 1, 20 and 21 of the instant application and thus obvious variant of the instant application. This is because, it would have been obvious to one in the ordinary skill in the art to consider an electronic mail (e-mail) as a form of electronic communication. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is obvious variant of the earlier claim.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lon,qi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Ber q, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Court, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 

Claim Mapping:
Claim 20 of instant application and claim 1 of U.S. Patent Application No. (14/462403) are mapped below. 
Instant Application
Patent Application No. (14/462403)
An airborne wireless service area, comprising:
an airborne fleet comprised of multiple aircraft having a distributed communication payload comprising requisite airborne equipment for a communication cell, wherein a total communication payload is subdivided into smaller communication payload sections mounted on different ones of the multiple aircraft, wherein the distributed communication payload comprises payload control electronics including a controller to centrally manage operation of the airborne wireless service area; and a plurality of ground communication cells,
wherein the ground communication cells are characterized by having radio frequency (RF) beams having a frequency used for communications and having corresponding frequency band, channel, bandwidth, transmission format, uneven angular field intensity distribution, and boundaries,
wherein the multiple aircraft comprise equipment configured to transmit the RF beams into at least one of ground or air space within the plurality of ground communication cells and to receive RF communication signals from wireless communication devices within any of the plurality of ground communication cells, and
wherein smaller communication payload sections of the payload control electronics that manage at least one of transmitting the RF beams or receiving the communication signals are distributed among at least two of the multiple aircraft, and
wherein a size and shape of at least some of the plurality of ground communication cells are altered by transmitting a reshaped RF beam.

An airborne wireless communication system, comprising: 
an airborne fleet comprising a plurality of airborne platforms;  a distributed communication payload subdivided into a plurality of functional payload segments that each perform a different communication function, wherein each of the plurality of functional payload segments is further subdivided into a plurality of constituent parts, and wherein the plurality of constituent parts are distributed and positioned on respective ones of the plurality of airborne platforms;
the communication payload comprising air-to-user link equipment and air-to-air link equipment to provide communications between the airborne wireless communication system and end-users and between individual airborne platforms;
the communication payload further comprising payload control electronics to control the air-to-user and air-to-air equipment and manage operation of the airborne wireless communication system,
the air-to-user link equipment further comprising an RF antenna, wherein the RF antenna is configured to produce an RF beam in a direction towards the ground, wherein the RF beam is characterized by its boundary; and
a communication cell on the ground and in the airspace below the fleet bounded by the RF beam boundary, wherein the air-to-user link equipment is configured to provide communication links between the airborne fleet and end-user devices within the communication cell. 



Claims 2-19 and 22-30 are also rejected under the judicially created doctrine of obviousness-type double patenting by virtue of their dependence on claims 1 and 21 respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Swensen et al (U.S. Pub. No. 2004/0253949 A1) and Saegrov et al (U.S. Pub. No. 2014/0105054 A1).

As per claims 1 and 21 Swensen disclosed an airborne wireless service area (figure.1), comprising: an airborne fleet (paragraphs.20, 23, figure.1 element 103), comprised of a plurality of aircraft (figure.1 element 103), wherein the airborne fleet is configured to transmit a plurality of first beams at a first radio frequency (RF) (figure.1 elements 137, 127, 139 and 129), wherein the plurality of first beams are characterized by corresponding first frequency band, channel, bandwidth, transmission format, uneven angular field intensity distribution (paragraph.62), and boundaries (paragraphs.63 and 64), wherein neighboring first beams have an overlap region (paragraph.64 and 83), and wherein the neighboring first beams comprise at least one of a different frequency band, channel, or transmission format (paragraph.87); a distributed communication payload comprising requisite airborne equipment for a communication cell (Figure.1. Airborne elements 103 in communication with ground cell 107) , wherein a total communication payload is subdivided into smaller communication payload sections being constituent subsets that are varied so as to collectively compose the entirety of the airborne equipment (paragraph.56) {Elements that make up the airborne communication system are housed at various locations within the system (aircraft 131 and aircraft 133). Such representation indicates to one in the ordinary skill in the art that the payload is distributed/dispersed among various physical entities of the airborne communication system} and wherein at least one smaller communication payloads is mounted on different ones of the plurality of aircraft (paragraphs.20, 23, figure.1 element 103) {Elements that make up the airborne communication system are housed at various locations within the system (aircraft 131 and aircraft 133), wherein the distributed communication payload comprises payload control electronics to manage operation of the airborne wireless service area (paragraph.66), (paragraphs.56, 62 and 67, Figure.1, Element 103) and a plurality of first ground communication cells defined by respective boundaries of the plurality of first beams (figure.6, paragraph.83, 75 and 90), and wherein the payload control electronics include a controller operative to centrally control (paragraph.56) {Centralized system control} a first communication payload section of the distributed communication payload located on a first aircraft of the airborne fleet and a second communication payload section of the distributed communication payload located on a second airborne fleet so as to operate as a single network node (paragraphs.56, 62 and 67, Figure.1, Element 103 having multiple aircrafts communicating with each other (crosslink I.E Air-To-Air) and with ground (Air-To-User ). Although Swenson disclosed plurality of antennas transmitting beams and Beam Steering Units (BSU) that steer the downlink beams from the aircraft to the ground station(s) (paragraphs.62, 65 and 67), however Swenson did not explicitly disclose a plurality of antennas to transmit the plurality of first beams and to transmit a reshaped plurality of first beams on command, and wherein a size and shape of at least some of the first ground communication cells are altered by transmitting the reshaped plurality of first beams. In the same field of endeavor {Adaptive/dynamic beam forming in a mobile network, Figure.6 and paragraphs.13}. Saergrov disclosed a plurality of antennas to transmit the plurality of first beams (paragraphs. 17 and 18) {Beam steering units adjusting the beam direction horizontally and or vertically} and to transmit a reshaped plurality of first beams on command (paragraphs.19 and 31), and wherein a size and shape of at least some of the first communication cells are altered by transmitting the reshaped plurality of first beams (paragraphs.81, 108) {Power distribution sector(s) are shaped based on the degree of mobility for the communication unit for the adaptive beam(s) to be transmitted}.
It would have been obvious to one in the ordinary skill in the art at the effective filing date of the invention to have incorporated a plurality of antennas to transmit the plurality of first beams and to transmit a reshaped plurality of first beams on command, and wherein a size and shape of at least some of the first communication cells are altered by transmitting the reshaped plurality of first beams as disclosed by Saegrov in the method of providing wireless communication services as disclosed by Swensen in order to make method more robust and reliable resulting in a method that is user friendly and stable. 
{Note: Same motivation applied to all other claims where applicable}  

As per claim 20 Swensen disclosed an airborne wireless service area, comprising: an airborne fleet comprised of multiple aircraft having a distributed communication payload comprising requisite airborne equipment for a communication cell, wherein a total communication payload is subdivided into smaller communication payloads (Paragraph.56, figure.1) sections being constituent subsets that are varied so as to collectively compose the entirety of the airborne equipment and wherein at least one smaller communication payloads is mounted on different ones of the multiple aircraft (paragraphs.20, 23, figure.1 element 103) {Elements that make up the airborne communication system are housed at various locations within the system (aircraft 131 and aircraft 133). Such representation indicates to one in the ordinary skill in the art that the payload is distributed/dispersed among various physical entities of the airborne communication system}, wherein the distributed communication payload comprises payload control electronics including a controller to centrally manage operation (paragraph.56) {Centralized system control} of the airborne wireless service area (figure.1 elements 137, 127, 139 and 129); and a plurality of ground communication cells, wherein the ground communication cells are characterized by having radio frequency (RF) beams having a frequency used for communications (paragraph.62) and having corresponding frequency band, channel, bandwidth, transmission format, uneven angular field intensity distribution (paragraphs.63 and 64), and boundaries (paragraphs.63 and 64), wherein the multiple aircraft comprise equipment configured to transmit the RF beams into at least one of around or air space within the plurality of communication cells and to receive RF communication signals from wireless communication devices within any of the plurality of ground communication cells (Figure.1) {Plurality of aircrafts communicating via uplink, downlink (ground cell tower(s)) and crosslink (aircraft to aircraft)} ,wherein smaller communication payload sections of the payload control electronics (Figure.1, paragraph.56) {Elements that make up the airborne communication system are housed at various locations within the system (Figure.1 aircraft 131 and aircraft 133). Such representation indicates to one in the ordinary skill in the art that the payload is distributed/dispersed among various physical entities of the airborne communication system} that manage at least one of transmitting the RF beams or receiving the communication signals are distributed among at least two of the multiple aircraft (figure.1, Cross link elements 145,111). However Swenson did not explicitly disclose wherein a size and shape of at least some of the plurality of communication cells are altered by transmitting a reshaped RF beam. In the same filed of endeavor, Saegrov disclosed wherein a size and shape of at least some of the plurality of communication cells are altered by transmitting a reshaped RF beam (paragraphs.19 and 31) and (paragraphs.81, 108) {Power distribution sector(s) are shaped based on the degree of mobility for the communication unit for the adaptive beam(s) to be transmitted}.
It would have been obvious to one in the ordinary skill in the art at the effective filing date of the invention to have incorporated wherein a size and shape of at least some of the plurality of communication cells are altered by transmitting a reshaped RF beam as disclosed by Saegrov in the airborne wireless service area disclosed by Swensen in order to make the service area more robust and scalable resulting in a service that is stable and reliable. 


As per claims 2 and 22 Swensen- Saegrov disclosed the airborne wireless service area of claim 1, wherein at least one of the first communication payload section or the second communication payload section comprises an air-to-user (ATU) link communication subsystem configured to transmit the plurality of first beams (paragraphs.56, 62 and 67, 97 Figure.1, Element 103 having multiple aircrafts communicating with each other (crosslink I.E Air-To-Air) and with ground (Air-To-User), wherein the first beams are further characterized by a transmission direction pointing towards the ground (Swensen, Figure 1, Saegrov, Figure.6) and wherein a field intensity distribution of some of the plurality of first beams is varied by the ATU link communication subsystem to obtain each reshaped first beam of the reshaped plurality of first beams (Saegrov, paragraphs.25 and 31).
As per claim 3 Swensen-Saegrov disclosed the airborne wireless service area of claim 1, wherein the first beams can be received by wireless communication devices (Swensen, Figure.1, element 125).
As per claims 4 and 23 Swensen-Saegrov disclosed the airborne wireless service area of claim 1, wherein the first communication cell is a ground cell (Saegrov, Figure.6) and defined by the first beam boundaries projected onto the ground (Saegrov, paragraph.25) and nulls are generated in the field intensity distribution to obtain reshaped first beams of the reshaped plurality of first beams (Saegrov, paragraph.109) {Also applicable on adaptive null-steering}.
As per claims 5 and 24 Swensen-Saegrov disclosed the airborne wireless service area of claim 1, wherein at least one of the communication payload section or the second communication payload section comprises an air-to-air (ATA) link communication subsystem (paragraphs.56, 62 and 67, Figure.1, Element 103 having multiple aircrafts communicating with each other (crosslink I.E Air-To-Air) and with ground (Air-To-User ) and wherein the first communication cell is an air cell and is defined by a boundary of a first beam projected by the ATA link communication system onto an airspace around at least one aircraft of the airborne fleet (Swensen, paragraph.62).
As per claim 6 and 25 Swensen-Saegrov disclosed the airborne wireless service area of claim 1, wherein at least two first beams are produced by different aircraft of the airborne fleet (Swensen, paragraphs.29 and 62).
As per claim 7 Swensen-Saegrov disclosed the airborne wireless service area of claim 1, wherein at least one of the first communication cells has at least one of a fixed size, shape, or position (Swensen, paragraphs. 75 and 90).
As per claims 8 and 27 Swensen-Saegrov disclosed the airborne wireless service area of claim 1, wherein at least one of the first communication cells has at least one of a variable size, shape, or position (Swensen, paragraphs.90 and 75).
As per claim 9 Swensen-Saegrov disclosed the airborne wireless service area of claim 1, wherein the sizes and shapes of each of the first communication cells are about the same (paragraph.77).
As per claim 10 Swensen-Saegrov disclosed the airborne wireless service area of claim 1, wherein the size or shape of at least one of the first communication cells is substantially different than the size and the shape of at least another one of the first communication cells (Swensen, paragraph.77).
As per claim 11 Swensen-Saegrov disclosed the airborne wireless service area of claim 1, wherein the overlap region is substantially smaller in size than at least one of the first communication cells (Swensen, paragraph.77).
As per claim 12 Swensen-Saegrov disclosed the airborne wireless service area of claim 1, wherein the overlap region is about equal in size as at least one of the first communication cells (Swensen, paragraph.77).
As per claim 13 Swensen-Saegrov disclosed the airborne wireless service area of claim 1, wherein at least two first beams produce first communication cells with substantially equal size, shape, and position (Swensen, paragraphs.90 and 75).
As per claim 14 Swensen-Saegrov disclosed the airborne wireless service area of claim 1, wherein at least one of the first communication cells is round, oval, rectangular, or polygonal in shape (Swensen, figure 5).
As per claims 15, 16 and 28 Swensen-Saegrov disclosed the method of claim 21, further comprising: creating a plurality of second communication cells, wherein the second communication cells are characterized by having second beams at a radio frequency used for communications and having corresponding second frequency band, channel, bandwidth, transmission format, uneven angular field intensity distribution, and second cell boundaries, wherein the second beams are further characterized by a transmission direction pointing toward the airborne fleet (Swensen, Figure.9, paragraphs.92, 93 and 94).
As per claims 17 and 29 Swensen-Saegrov disclosed the airborne wireless service area of claim 15, wherein first and second communication cells are arranged in pairs and the first and second cell boundaries in each pair are about the same in size and shape (Swensen, Figure.9, paragraphs.92).
As per claim 18 Swensen-Saegrov disclosed the airborne wireless service area of claim 15, wherein at least two second beams are received by different aircraft (Swensen, Figure.9, paragraphs.92, 93 and 94).
As per claims 19 Swensen-Saegrov disclosed the airborne wireless service area of claim 15, wherein the first and the second beams are transmitted and received by different aircraft, respectively (Swensen, Figure.9, paragraphs.92, 93 and 94).

As per claim 30 Swensen-Saegrov disclosed the method of claim 1, further comprising generating nulls in the field intensity distribution to obtain reshaped first beams of the reshaped plurality of first beams (Saegrov, paragraph.109) {Also applicable on adaptive null-steering}.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Swensen et al (U.S. Pub. No. 2004/0253949 A1), Saegrov et al (U.S. Pub. No. 2014/0105054 A1) and Bonawitz (U.S. 8,874,356 B1).

As per claim 26 Swensen-Saegrov disclosed the method of claim 21. Although Swensin disclosed However Swensen did not explicitly disclose further comprising aligning the first communication cell boundaries with landmarks on the ground. In the same field of endeavor Bonawitz disclosed aligning the first communication cell boundaries with landmarks on the ground (col.13, lines 1-3).
It would have been obvious to one in the ordinary skill in the art at the time the invention was made to have incorporated aligning the first communication cell boundaries with landmarks on the ground as disclosed by Bonawitz in the method disclosed by Swensen-Saegrov in order to make the method more robust and user friendly.








Response to Arguments
Applicant's arguments filed 2/23/2021 for amended independent claims 1, 20 and 21 have been fully considered but they are not persuasive. 

Applicant argued that prior arts failed to disclose the newly amended limitation “a distributed communication payload comprising requisite airborne equipment for a communication cell, wherein a total communication payload is subdivided into smaller communication payload sections being constituent subsets that are varied so as to collectively compose the entirety of the airborne equipment and wherein at least one smaller communication payloads is mounted on different ones of the plurality of aircraft” in independent claims 1, 20 and 21.

As to applicant’s argument, examiner points out that the newly amended limitation merely rephrases the previous limitations without adding anything new to the claim. Therefore the amendment does not change the scope of the independent claims for which Patent Trail and Appeal Board (PTAB) affirmed examiner on 1/1/2021.
Additionally examiner has addressed the newly amended limitation in the office action above.

Examiner points out that applicant has merely rephrased the language where a payload is divided into “constituent parts“with the language “payload sections being constituent subsets that are varied so as to collectively compose the entirety of the airborne equipment”. This amendment does not change the scope the claims.

Additionally applicant has added the limitations pertaining to “Smaller communication payload” that has no patentable weight .

As to applicant’s argument this limitation is interpreted payload being distributed (I.E. small/smaller sections/parts) among the airborne fleet. Swensen disclosed an air borne fleet with plurality of air crafts in communication with terrestrial entities and among themselves over uplink/downlink/crosslink (Air-To-AIR) (Air-To-User/ground) frequencies (first beams). See figure below.

    PNG
    media_image1.png
    773
    1160
    media_image1.png
    Greyscale
  

Figure 5 above shows that the payload is distributed among multiple aircrafts. Also see at least paragraph 56 of Swensen.
Swenson also disclosed the characteristics of these beams such as channels, uplink/downlink/crosslink frequencies, interferences; cells provided by the aircraft and their boundaries, coverage area  of the cells and the angles of the aircraft (Figure.10) in paragraphs 29, 67, 90, 91, 95 and 96.  Therefore Swensen anticipates the claimed invention.


Applicant argued that prior art failed to disclose a plurality of antennas to transmit the plurality of first beams and to transmit a reshaped plurality of first beams on command, and wherein a size and shape of at least some of the first communication cells are altered by transmitting the reshaped plurality of first beams.
As to applicant’s argument, Saergrov disclosed a plurality of antennas to transmit the plurality of first beams (paragraphs. 17 and 18) {Beam steering units adjusting the beam direction horizontally and or vertically} and to transmit a reshaped plurality of first beams on command (paragraphs.19 and 31), and wherein a size and shape of at least some of the first communication cells are altered by transmitting the reshaped plurality of first beams (paragraphs.81, 108) {Power distribution sector(s) are shaped based on the degree of mobility for the communication unit for the adaptive beam(s) to be transmitted}.





Applicant specifically targets primary prior art Swensen and alleges that it failed to disclose “a plurality of ground communication cells defined by their respective boundaries of first plurality of beams”. 
As to applicant’s argument Figure 1 of swensen teaches this limitation. Please see 1 below.
 
    PNG
    media_image1.png
    773
    1160
    media_image1.png
    Greyscale



Applicant argued that prior art field to disclose the limitation “a plurality of first communication cells defined by respective boundaries of the plurality of first beams, wherein each of the first communication cells are characterized by their size, shape, and position” as recited in claims 20.

As to applicant’s argument figure 1 Swensen disclosed an air borne fleet with plurality of air crafts in communication with terrestrial entities and among themselves over uplink/downlink/crosslink frequencies (first beams). See figure below.

    PNG
    media_image1.png
    773
    1160
    media_image1.png
    Greyscale
  
Swenson also disclosed the characteristics of these beams such as channels, uplink/downlink/crosslink frequencies, interferences; cells provided by the aircraft and their boundaries, shapes, coverage area (size) of the cells and the angles of the aircraft (Figure.10) in paragraphs 29, 67, 90, 91, 95 and 96. Swensen in paragraph.83 describes that directional cellular patterns associated with the moving aircrafts over a geographical region (change in position as the aircraft(s) flies from New York to California) in figure 6.

    PNG
    media_image2.png
    795
    1088
    media_image2.png
    Greyscale

Therefore Swensen anticipates the claimed invention.

Applicant argued that prior art field to disclose the limitation “disclosed the airborne wireless service area of claim 1, wherein the first communication cell is a ground cell (figure.10, element 1003) and defined by the first beam boundaries projected onto the ground (figure.10)” as recited in dependent claims 4 and 23.

As to applicant’s argument Swensen disclosed airborne wireless service area in which both airborne and terrestrial entities are communication with each other at least in figures 1 and 10 and paragraphs.57-59.   
 
    PNG
    media_image1.png
    773
    1160
    media_image1.png
    Greyscale



    PNG
    media_image3.png
    771
    1096
    media_image3.png
    Greyscale

Therefore Swensen anticipates the claimed invention.

Depended claims are also rejected by virtue of their dependence on their parent claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647